Exhibit 10.4 

FUND.COM INC.
14 Wall Street
New York, NY 10022




August 28, 2009




IP GLOBAL INVESTORS LTD.
499 N. Canon,
Beverly Hills, CA 90210
Attn:  Meghann McEnroe, President


and


EQUITIES MEDIA ACQUISITION CORP. INC.
Via Lugano 11,
6982 Agno-Lugano, Switzerland
Attn;  Arie Jan van Roon, President




Re:           Option to Purchase Shares of Fund.com Inc.


Ladies and Gentlemen:


Reference is made to the revolving credit loan agreement, dated as of  July 27,
2009 (the “Loan Agreement”), among Fund.com Inc. (“Borrower”) and IP Global
Investors Ltd (“IPG”) and Equities Media Acquisition Corp. Inc. (“EMAC” and with
IPG, collectively, the “Lenders”).  Daniel Klaus and Lucas Mann (collectively,
the “Founders”) have consent to certain provisions of the Loan Agreement.  This
letter agreement constitutes the Purchase Option described in the Loan
Agreement.  Unless otherwise defined herein, all capitalized terms, when used in
this Purchase Option shall have the same meaning as is defined in the Loan
Agreement.


In order to induce the Lenders to enter into the Loan Agreement and make the
Additional Advances thereunder, the undersigned Borrower hereby agrees as
follows:


1.           Grant of the Purchase Option.


(a)           The Borrower does hereby grant to the Lenders or any of their
individual or collective designees (the “Optionholder”), an irrevocable right
and option (the “Purchase Option”) entitling such Optionholder(s) to purchase,
at any time or from time to time, commencing on the Closing Date and ending on
or before December 31, 2009 (the “Option Period”) for one or more cash
payment(s) aggregating up to $5,000,000, that number of shares of Class A Common
Stock of the Borrower (the “Option Shares”) as shall be determined by dividing:
 
 
 
- 1 -

--------------------------------------------------------------------------------

 

 
(i)           the aggregate amount paid in cash by any one or more Optionholder
to the Borrower on each occasion during the Option Period that the Purchase
Option is exercised by such Optionholder, by (b) twenty-one cents ($0.21) per
share (the “Option Price”).  The Option Price and the number of Option Shares
that may be purchased upon each exercise of the Purchase Option shall be subject
to adjustment as provided in this agreement.


(ii)           The Purchase Option may be exercised, at any time or from time to
time in whole or in part, by any one or more Optionholders upon three (3) days
prior written notice to the Borrower (the “Exercise Notice”) given at any time
or from time to time from and after the date of this agreement and through and
including 5:00 P.M. (EST on December 31, 2009 (the “Expiration Date”).  Each
Exercise Notice shall specify (A) the aggregate amount to be paid upon each
exercise of the Purchase Option, and (B) the number of Option Shares to be
purchased upon such Purchase Option exercise, based on the Option Price then in
effect.


(iii)           The Purchase Option shall expire on the Expiration Date to the
extent not exercised in accordance with this agreement.


(b)           The Optionholder(s) exercising the Purchase Option, whether in
whole or in part, shall pay to the Borrower in cash or by wire transfer of
immediately available funds the aggregate Option Price for all Option Shares
purchased upon exercise of the Purchase Option not later than ten (10) Business
Days after giving the Exercise Notice; provided, that the Borrower shall deliver
to such Optionholder(s) stock certificates evidencing all, and not less than
all, of the Option Shares being purchased upon exercise of such Purchase Option.


2.           Adjustments.                      The Option Price and the number
of Option Shares issuable upon exercise of the Purchase Option shall be subject
to adjustment upon occurrence of any of the following events:


                      (i)           Adjustment Due to Merger, Consolidation,
Etc.  If, at any time when this Purchase Option is issued and outstanding, there
shall be any merger, consolidation, exchange of shares, recapitalization,
reorganization, or other similar event, as a result of which shares of Class A
Common Stock  of the Borrower shall be changed into the same or a different
number of shares of another class or classes of Stock  or securities of the
Borrower or another entity, or in case of any sale or conveyance of all or
substantially all of the assets of the Borrower other than in connection with a
plan of complete liquidation of the Borrower, then the Optionholders of this
Purchase Option shall thereafter have the right to receive upon exercise of the
Optionholders’ Purchase Option, upon the basis and upon the terms and conditions
specified herein and in lieu of the shares of Class A Common Stock  immediately
theretofore issuable upon exercise, such Stock , securities or assets which the
holder would have been entitled to receive in such transaction had the
Optionholders’ Purchase Option been exercised in full immediately prior to such
transaction (without regard to any limitations on exercise set forth herein),
and in any such case appropriate provisions shall be made with respect to the
rights and interests of the holder of the Optionholders’ Purchase Option to the
end that the provisions hereof (including, without limitation, provisions for
adjustment of the Option Price and of the number of shares issuable upon
exercise of the Purchase Option) shall thereafter be applicable, as nearly as
may be practicable in relation to any securities or assets thereafter
deliverable upon the exercise hereof.  The Borrower shall not effect any
transaction described in this Section 2(d)(i) unless (a) it first gives, to the
extent practicable, thirty (30) days prior written notice (but in any event at
least fifteen (15) days prior written notice) of the record date of the special
meeting of stockholders to approve, or if there is no such record date, the
consummation of, such merger, consolidation, exchange of shares,
recapitalization, reorganization or other similar event or sale of assets
(during which time the holder shall be entitled to convert the Optionholders’
Purchase Option notwithstanding Section 2(d)(iii)), and (b) the resulting
successor or acquiring entity (if not the Borrower) assumes by written
instrument the obligations of this Section 2(d)(i).  The above provisions shall
similarly apply to successive consolidations, mergers, sales, transfers or share
exchanges.
 
 
 
- 2 -

--------------------------------------------------------------------------------

 

 
                      (ii)           Adjustment Due to Distribution.  If, at any
time when this Purchase Option is issued and outstanding, the Borrower shall
declare or make any distribution of its assets (or rights to acquire its assets)
to holders of Class A Common Stock  as a dividend, stock  repurchase, by way of
return of capital or otherwise (including any dividend or distribution to the
Borrower’s shareholders in cash or shares (or rights to acquire shares) of
capital Stock  of a subsidiary (i.e., a spin-off)) (a “Distribution”), then the
Optionholders of this Purchase Option shall be entitled, upon any exercise of
the Optionholders’ Purchase Option after the date of record for determining
shareholders entitled to such Distribution, to receive the amount of such assets
which would have been payable to the holder with respect to the shares of Class
A Common Stock issuable upon such exercise had such Optionholders been the
holder of such shares of Class A Common Stock on the record date for the
determination of shareholders entitled to such Distribution and the Purchase
Option shall be deemed repaid by the amount of the fair value of the
Distribution.


           (iii)           Adjustment Due to Dilutive Issuance.  If, at any time
when this Purchase Option is issued and outstanding, the Borrower issues or
sells, or in accordance with this Section 2(d) is deemed to have issued or sold,
any shares of Class A Common Stock for no consideration or for a consideration
per share (before deduction of reasonable expenses or commissions or
underwriting discounts or allowances in connection therewith) less than the
Option Price in effect on the date of such issuance (or deemed issuance) of such
shares of Class A Common Stock (a “Dilutive Issuance”), then immediately upon
the Dilutive Issuance, the Option Price will be reduced to the lower of (i) the
amount of the consideration per share received by the Borrower in such Dilutive
Issuance and (ii) the price determined by multiplying the Option Price in effect
immediately prior to the Dilutive Issuance by a fraction, (A) the numerator of
which is an amount equal to the sum of (x) the number of shares of Class A
Common Stock actually outstanding immediately prior to the Dilutive Issuance,
plus (y) the quotient of the aggregate consideration, calculated as set forth in
Section 2(e)(vi) hereof, received by the Borrower upon such Dilutive Issuance
divided by the Option Price in effect immediately prior to the Dilutive
Issuance, and (B) the denominator of which is the Class A Common Stock Deemed
Outstanding (as defined below) immediately after the Dilutive Issuance; provided
that only one adjustment will be made for each Dilutive Issuance.  The term
“Class A Common Stock Deemed Outstanding” shall mean the number of shares of
Class A Common Stock actually outstanding (not including shares of Class A
Common Stock held in the treasury of the Borrower), plus (i) pursuant to Section
2(e)(i) hereof, the maximum total number of shares of Class A Common Stock
issuable upon the exercise of Options, as of the date of such issuance or grant
of such Options, if any, and (ii) pursuant to Section 2(e)(ii) hereof, the
maximum total number of shares of Class A Common Stock issuable upon exercise or
exchange of Convertible Securities, as of the date of issuance of such
Convertible Securities, if any.  No adjustment to the Option Price shall have
the effect of increasing the Option Price above the Option Price in effect
immediately prior to such adjustment.


           (e)           Effect on Option Price of Certain Events.  For purposes
of determining the adjusted Option Price, the following will be applicable:


           (i)           Issuance of Rights or Options.  If the Borrower in any
manner issues or grants any warrants, rights or options, whether or not
immediately exercisable, to subscribe for or to purchase Class A Common Stock or
other securities convertible into or exchangeable for Class A Common Stock
(“Convertible Securities”) (such warrants, rights and options to purchase Class
A Common Stock or Convertible Securities are hereinafter referred to as
“Options”) and the price per share for which Class A Common Stock is issuable
upon the exercise of such Options is less than the Option Price on the date of
issuance or grant of such Options, then the maximum total number of shares of
Class A Common Stock issuable upon the exercise of all such Options will, as of
the date of the issuance or grant of such Options, be deemed to be outstanding
and to have been issued and sold by the Borrower for such price per share.  
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
For purposes of the preceding sentence, the “price per share for which Class A
Common Stock is issuable upon the exercise of such Options” is determined by
dividing (i) the total amount, if any, received or receivable by the Borrower as
consideration for the issuance or granting of all such Options, plus the minimum
aggregate amount of additional consideration, if any, payable to the Borrower
upon the exercise of all such Options, plus, in the case of Convertible
Securities issuable upon the exercise of such Options, the minimum aggregate
amount of additional consideration payable upon the exercise or exchange thereof
at the time such Convertible Securities first become convertible or
exchangeable, by (ii) the maximum total number of shares of Class A Common Stock
issuable upon the exercise of all such Options (assuming full exercise of
Convertible Securities, if applicable).  No further adjustment to the Option
Price will be made upon the actual issuance of such Class A Common Stock upon
the exercise of such Options or upon the exercise or exchange of Convertible
Securities issuable upon exercise of such Options.


           (ii)           Issuance of Convertible Securities.  If the Borrower
in any manner issues or sells any Convertible Securities, whether or not
immediately convertible (other than where the same are issuable upon the
exercise of Options) and the price per share for which Class A Common Stock is
issuable upon such exercise or exchange is less than the Option Price on the
date of issuance, then the maximum total number of shares of Class A Common
Stock issuable upon the exercise or exchange of all such Convertible Securities
will, as of the date of the issuance of such Convertible Securities, be deemed
to be outstanding and to have been issued and sold by the Borrower for such
price per share.  For the purposes of the preceding sentence, the “price per
share for which Class A Common Stock is issuable upon such exercise or exchange”
is determined by dividing (i) the total amount, if any, received or receivable
by the Borrower as consideration for the issuance or sale of all such
Convertible Securities, plus the minimum aggregate amount of additional
consideration, if any, payable to the Borrower upon the exercise or exchange
thereof at the time such Convertible Securities first become convertible or
exchangeable, by (ii) the maximum total number of shares of Class A Common Stock
issuable upon the exercise or exchange of all such Convertible Securities.  No
further adjustment to the Option Price will be made upon the actual issuance of
such Class A Common Stock upon exercise or exchange of such Convertible
Securities.


                      (iii)           Change in Option Price or Option
Price.  If there is a change at any time in (i) the amount of additional
consideration payable to the Borrower upon the exercise of any Options; (ii) the
amount of additional consideration, if any, payable to the Borrower upon the
exercise or exchange of any Convertible Securities; or (iii) the rate at which
any Convertible Securities are convertible into or exchangeable for Class A
Common Stock (other than under or by reason of provisions designed to protect
against dilution), the Option Price in effect at the time of such change will be
readjusted to the Option Price which would have been in effect at such time had
such Options or Convertible Securities still outstanding provided for such
changed additional consideration or changed exercise rate, as the case may be,
at the time initially granted, issued or sold.


           (iv)           Subdivision or Combination of Common Stock .  If the
Borrower at any time subdivides (by any Stock  split, Stock  dividend,
recapitalization, reorganization, reclassification or otherwise) the shares of
Class A Common Stock acquirable hereunder into a greater number of shares, then,
after such date of record for effecting such subdivision, the Option Price in
effect immediately prior to such subdivision will be proportionately
reduced.  If the Borrower at any time combines (by reverse Stock  split,
recapitalization, reorganization, reclassification or otherwise) the shares of
Class A Common Stock acquirable hereunder into a smaller number of shares, then,
after the date of record for effecting such combination, the Option Price in
effect immediately prior to such combination shall be proportionately increased.
 
 
 
- 4 -

--------------------------------------------------------------------------------

 

 
                           (v)           Treatment of Expired Options and
Unexercised Convertible Securities.  If, in any case, the total number of shares
of Class A Common Stock issuable upon exercise of any Option or upon exercise or
exchange of any Convertible Securities is not, in fact, issued and the rights to
exercise such Option or to convert or exchange such Convertible Securities shall
have expired or terminated, the Option Price then in effect will be readjusted
to the Option Price which would have been in effect at the time of such
expiration or termination had such Option or Convertible Securities, to the
extent outstanding immediately prior to such expiration or termination (other
than in respect of the actual number of shares of Class A Common Stock issued
upon exercise or exercise thereof), never been issued.


           (vi)           Calculation of Consideration Received.  If any Common
Stock, Options or Convertible Securities are issued, granted or sold for cash,
the consideration received therefor for purposes of the Optionholders’ Purchase
Option will be the amount received by the Borrower therefor, before deduction of
reasonable commissions, underwriting discounts or allowances or other reasonable
expenses paid or incurred by the Borrower in connection with such issuance,
grant or sale.  In case any Common Stock , Options or Convertible Securities are
issued or sold for a consideration part or all of which shall be other than
cash, the amount of the consideration other than cash received by the Borrower
will be the fair value of such consideration, except where such consideration
consists of securities, in which case the amount of consideration received by
the Borrower will be the market price thereof as of the date of receipt.  In
case any Common Stock , Options or Convertible Securities are issued in
connection with any acquisition, merger or consolidation in which the Borrower
is the surviving corporation, the amount of consideration therefor will be
deemed to be the fair value of such portion of the net assets and business of
the non-surviving corporation as is attributable to such Common Stock , Options
or Convertible Securities, as the case may be.  The fair value of any
consideration other than cash or securities will be determined in good faith by
the Board of Directors of the Borrower.


                      (vii)           Exceptions to Adjustments.  No adjustment
to the Option Price or the Option Shares under this Section 2 will be made (A)
upon the issuance of shares of Class A Common Stock or options or warrants to
purchase Class A Common Stock to employees of the Borrower pursuant to any stock
option plan duly adopted by the Board of Directors of the Borrower on or before
the date hereof, (B) solely as a result of the issuance of shares of Class A
Common Stock upon the conversion of shares of Class B Common Stock, (C) solely
as a result of the issuance of shares of Class A Common Stock upon the
conversion of the Notes, or the exercise of either the Kerr Option and/or any of
the Warrants or (D) solely as a result of the issuance of securities pursuant to
any agreements hereafter entered into by the Borrower with any of (w) Whyte Lyon
Socratic Inc. (d/b/a The Money School), (x) Credit.com Inc., (y) CK Cooper &
Company LLC, or (z) Vensure Employer Services, Inc.


3.           Additional agreement of the Parties.   The Borrower and each of the
Optionholders do hereby agree, as follows:


3.1           Allocation of the Option.   The Option may be exercised by and
among the Optionholders in such amounts or proportions as the Optionholders
shall advise the Borrower in writing.


3.2           Waivers.  The waiver of a breach of this agreement or the failure
of any party hereto to exercise any right under this agreement shall in no way
constitute waiver as to future breach whether similar or dissimilar in nature or
as to the exercise of any further right under this agreement.


3.3           Amendment.  This agreement may be amended or modified only by an
instrument of equal formality signed by the parties or the duly authorized
representatives of the respective parties.
 
 
 
- 5 -

--------------------------------------------------------------------------------

 

 
3.4           Assignment.  This agreement is not assignable except by operation
of law; provided that each of the Lenders may assign any portion of their
Purchase Option or Option Shares to any entity or other person; each of whom
shall be deemed an Optionholder hereunder.


3.5           Notice.  Until otherwise specified in writing, the mailing
addresses and fax numbers of the parties of this agreement shall be made to the
addresses set forth in the Loan Agreement.  Any notice or statement given under
this agreement shall be deemed to have been given if sent by registered mail
addressed to the other party at the address indicated above or at such other
address which shall have been furnished in writing to the addressor.


3.6           Governing Law.  This agreement shall be construed, and the legal
relations between the parties determined, in accordance with the laws of the
State of Delaware, thereby precluding any choice of law rules which may direct
the application of the laws of any other jurisdiction.


3.7           Publicity.  No publicity release or announcement concerning this
agreement or the transactions contemplated hereby shall be issued by either
party hereto at any time from the signing hereof without advance approval in
writing of the form and substance by the other party.


3.8           Entire agreement.  This agreement contains the entire agreement
among the parties with respect to the transactions contemplated hereby, and
supersedes all prior agreements, written or oral, with respect hereof.


3.9           Headings.  The headings in this agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this agreement.


3.10           Severability of Provisions.  The invalidity or unenforceability
of any term, phrase, clause, paragraph, restriction, covenant, agreement or
provision of this agreement shall in no way affect the validity or enforcement
of any other provision or any part thereof.


3.11           Counterparts.  This agreement may be executed in any number of
counterparts, each of which when so executed, shall constitute an original copy
hereof, but all of which together shall consider but one and the same document.


3.12           Binding Effect.  This agreement shall be binding upon the parties
hereto and inure to the benefit of the parties, their respective heirs,
administrators, executors,
successors and assigns.


3.13           Press Releases.  The parties will mutually agree as to the
wording and timing of any informational releases concerning this transaction
prior to and through Closing.


[the balance of this page intentionally left blank – signature pages follow]
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
 
If the foregoing accurately represents the substance of our mutual agreement and
understanding, please so indicate by executing and returning a copy of this
agreement in the space provided below.


Very truly yours,


FUND.COM INC.




By: /s/ Gregory Webster____________
Gregory Webster
President and CEO




ACCEPTED AND AGREED TO:


IP GLOBAL INVESTORS LTD.




By: /s/ Meghann McEnroe         
Meghann McEnroe, President




EQUITIES MEDIA ACQUISITION CORP. INC.




By: /s/ Arie Jan van
Roon                                                                         
Arie Jan van Roon, President
 
 
 
- 7 -
